Case 3:18-cv-01713-SMY Document 22 Filed 06/22/20 Page 1 of 2 Page ID #181




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
____________________________________
GLEN CRAIG,                          )
                                     )
            Plaintiff,               )   Civil No. 3:18-cv-01713-SMY
                                     )
v.                                   )   DEFENDANT POPMATTERS MEDIA,
                                     )   INC.’S NOTICE OF SUPPLEMENTAL
POPMATTERS MEDIA, INC.,              )   AUTHORITIES
                                     )
            Defendant.               )   Leave to file granted 6/18/2020 (Doc. 21)
                                     )

       Defendant PopMatters Media, Inc. (“PopMatters”) hereby files the recent decisions in

Craig v. PopMatters Media, Inc., No. 19 C 5596 (N.D. Ill. Mar. 23, 2020) and Dragon

Intellectual Property, LLC v. Dish Network LLC, No. 2019-1283, 956 F.3d 1358 (Fed. Cir. Apr.

21, 2020) as supplemental authorities.

       On the verge of PopMatters’ motion to dismiss, Plaintiff Glen Craig (“Craig”) dismissed

this copyright infringement action himself, refiled it in the Northern District, then dismissed

again. See Doc. 8, 10, 10-12, 10-14. The second dismissal was with prejudice under the “two-

dismissal” rule, and as the prevailing party under the Copyright Act, PopMatters moved for and

was awarded attorney’s fees incurred in the later action. See Doc. 14 p. 4. The fee order noted:

       Defendant has presented persuasive evidence and argument that it has substantial
       defenses to plaintiff’s copyright claim—that defendant’s use was licensed and that
       plaintiff’s photograph was a work made for hire—and that plaintiff’s motivation
       in filing this action was to obtain proceeds from a settlement rather than to protect
       against infringing use of his copyright. … Plaintiff’s dismissal of this case [the
       later action] appears to have been an effort to avoid paying fees for the first action
       and/or to avoid a decision on the merits.

       PopMatters’ fees incurred in this first action have not been assessed as yet. See Doc. 10.

Craig’s counsel denied that the result of the later action conferred prevailing party status in this

action. See Doc. 13 p. 1 (“Defendant’s Fee Motion … is premised on the notion that it was

adjudged a ‘prevailing party’ in a separate action filed in the Northern District of Illinois”).




                                                  1
Case 3:18-cv-01713-SMY Document 22 Filed 06/22/20 Page 2 of 2 Page ID #182




       Dragon is persuasive authority supporting the principle that prevailing party status can

result from a later, separate proceeding. The Federal Circuit held that defendants in a patent

infringement case were eligible for fees in the district court, though they had prevailed in a later

forum (the Patent Trial and Appeal Board, on inter partes review). See Dragon, 956 F.3d at

1360-61. After the Board invalidated the asserted patent claims, the district court vacated an

earlier judgment of non-infringement and denied fees. Id. The Federal Circuit reversed the

denial, reiterating that prevailing party status did not require “actual relief on the merits,” and

found it erroneous to deny fees merely because the defendants achieved their “success in a

different forum.” Id. What mattered was that the defendants had “successfully rebuffed

[plaintiff’s] attempt to alter the parties’ legal relationship in an infringement suit.” Id. at 1361

(citing B.E. Tech., LLC v. Facebook, Inc., 940 F.3d 675, 679 (Fed. Cir. 2019)).

       Wherefore, and for the reasons previously stated in its prior filings (Doc. 10 & 14) and

the declarations and exhibits filed in support thereof, PopMatters respectfully renews its request

for an award of its attorney’s fees under 17 U.S.C. §§ 505.



Dated: June 22, 2020                             Respectfully submitted,

                                                 / s / Dan Booth
                                                 Dan Booth
                                                 Dan Booth Law LLC
                                                 60 Thoreau Street #121
                                                 Concord, MA 01742
                                                 dan@danboothlaw.com

                                                 Counsel for Defendant PopMatters Media, Inc.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this June 22, 2020, the foregoing notice and its exhibits (A and

B), filed through the ECF system, will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing.

                                                 / s / Dan Booth


                                                    2
